                          Case 19-21901-LMI        Doc 57     Filed 04/08/20    Page 1 of 3




           ORDERED in the Southern District of Florida on April 7, 2020.




                                                             Laurel M. Isicoff
                                                             Chief United States Bankruptcy Judge
___________________________________________________________________________




                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                            MIAMI DIVISION
                                           www.flsb.uscourts.gov
            IN RE:                                            Case No. 19-21901-LMI

            SUZANA GIMENEZ DELLA TORRE,                       Chapter 7

                 Debtor.
            __________________________________/

                       ORDER ON TRUSTEE’S OBJECTION TO DEBTOR’S CLAIMED
                            EXEMPTIONS AND MOTION FOR TURNOVER

                  THIS MATTER came before the Court on March 23, 2020 upon Chapter 7 Trustee,

           Marcia T. Dunn’s (“Trustee”) Objection to the Debtors’ Claimed Exemptions and Motion for

           Turnover [D.E. 45]. The Court, having considering the objection to the Debtor’s exemptions and

           motion for turnover, ORDERS and ADJUDGES as follows:

                  1.      Within thirty (30) days of this Order, SUZANA GIMENEZ DELLA TORRE (the

           “Debtor”), and subject to the statutory exemptions to which the Debtor is entitled ($1,000, or, if
                 Case 19-21901-LMI            Doc 57      Filed 04/08/20       Page 2 of 3
                                                                                        Case No. 19-21901-LMI



no homestead, $5,000, plus $1,000 for a car), shall turn over the following assets to the Trustee:

(i) All disclosed and undisclosed Household goods and furnishings per Schedule A/B [D.E.1] Line

6; (ii) All disclosed and undisclosed Electronics per Schedule A/B [D.E.1] Line 7; (iii) All

disclosed and undisclosed Jewelry per Schedule A/B [D.E.1] Line 12; (iv) Bank of America

Savings Account x2038 in the amount of $860.72 as listed on Schedule A/B [D.E.1] Line 17.1;

(v) Acorn Investment (account) in the amount of $218.001 as listed on Schedule A/B [D.E.1] Line

17.2; (vi) Bank of America Savings Account x2003 in the amount of $675.472 as listed on Schedule

A/B [D.E.1] Line 17.3; (vii) Bank of America Savings Account x2003 in the amount of $197.293

as listed on Schedule A/B [D.E.1] Line 17.4; (viii) Bank of America Savings Account x5417 in

the amount of $154.604 as listed on Schedule A/B [D.E.1] Line 17.5; (ix) Bank of America Savings

Account x3664 in the amount of $551.49 as listed on Schedule A/B [D.E.1] Line 17.5. If there is

a dispute regarding valuation or ownership these need to be raised by the Debtor in a specific

written pleading and will be resolved at the evidentiary hearing identified below.

        2.       With respect to the Debtor’s claim of exemption for “The Suzana Gimenez Della

Torre Family Revocable Living Trust dated June 27, 2011” or the “SUZANA GIMENEZ DELLA

TORRE, TTEE U/A DTD 08/07/2019,” (the “Trust”), on or before April 20, 2020, Debtor’s

counsel shall file a memorandum of law as to whether Maryland law, Florida law, or another

jurisdiction’s law applies to the claim of exemption and why, under whichever law, the Trust is

exempt. If the Debtor’s counsel files a memorandum of law, the Trustee shall have up through



1
  To date, the Debtor has not yet provided an account statement for her Acorn Investment (account) as listed on
Schedule A/B [D.E.1] Line 17.2 to the Trustee.
2
  To date, the Debtor has not yet provided an account statement for her Bank of America Savings Account x2003 as
listed on Schedule A/B [D.E.1] Line 17.3 to the Trustee.
3
  To date, the Debtor has not yet provided an account statement for her Bank of America Savings Account x2003 as
listed on Schedule A/B [D.E.1] Line 17.4 to the Trustee.
4
  To date, the Debtor has not yet provided an account statement for her Bank of America Savings Account x2003 as
listed on Schedule A/B [D.E.1] Line 17.5 to the Trustee.
                Case 19-21901-LMI         Doc 57       Filed 04/08/20    Page 3 of 3
                                                                                 Case No. 19-21901-LMI



and including May 4, 2020 to respond to same.

       3.      The parties shall enter into a separate scheduling order regarding discovery and

other deadlines on the Objection to the Debtors’ Claimed Exemptions and Motion for Turnover

[ECF #45].

       4.      The parties are directed to contract the Court regarding the scheduling of the

evidentiary hearing.


                                           #       #       #

Copy furnished to:
Barry S. Turner, Esq.

        Attorney Turner is directed to serve a copy of this Order upon all interested parties, and to
file a Certificate of Service.
